Case:21-12072-JGR Doc#:3 Filed:04/21/21                Entered:04/21/21 16:29:14 Page1 of 1




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF COLORADO

 In re:
                                                          Case No.: 21-12072
 THE LOST CAJUN ENTERPRISES, LLC,
                                                          Chapter 11
             Debtor.
 _______________________________________/

                               STATEMENT UNDER § 1116(1)(B)

           Pursuant to 11 U.S.C. § 1116(1)(B), the Debtor, The Lost Cajun Enterprises, LLC (the

“Debtor”), by and through its Founder, Raymond A. Griffin, hereby states that as to the Debtor’s

business operations, no cash-flow statement has been prepared.

           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my information,

knowledge and belief.

Executed on April 21, 2021                    THE LOST CAJUN ENTERPRISES, LLC



                                              By: /s/ Raymond A. Griffin
                                                 Raymond A. Griffin, Founder




57802403
